Citation Nr: 0034089	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  96-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for postoperative 
blocked fallopian tubes.

2.  Entitlement to a temporary total rating based on a need 
for convalescence following surgery in August 1995.

3.  Entitlement to benefits under 38 U.S.C. § 1151 for 
additional disability due to surgical treatment at a VA 
medical center in August 1995.

4.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected postoperative 
blocked fallopian tubes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1996 and April 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The February 1996 rating decision 
denied a compensable rating for postoperative blocked 
fallopian tubes, and also denied a temporary total rating 
based on the need for convalescence following surgery in 
August 1995.

In May 1998, a hearing was held in Newark, New Jersey, before 
the undersigned Veterans Law Judge.  The Board remanded these 
claims for further development in September 1998.  In the 
remand, the Board referred to the RO for appropriate 
development a claim for service connection for uterine 
fibroids as secondary to postoperative blocked fallopian 
tubes, which Board concluded was inextricably intertwined 
with issue of entitlement to a temporary total rating 
following surgery in August 1995.

In May 1998, while the case was pending at the Board, the 
veteran, submitted to the RO claims for entitlement to 
benefits under 38 U.S.C. § 1151 for additional disability due 
to surgery at a VA medical center (MC) in August 1995 and for 
service connection for a psychiatric disorder claimed as 
secondary to the postoperative blocked fallopian tubes and 
the resulting infertility.  These claims were denied by the 
RO in an April 1999 rating decision.  The veteran perfected 
an appeal of that rating decision to the Board.



REMAND

Compensable rating for blocked fallopian tubes, bilateral, 
hydrosalpinx:  Service connection has been in effect for this 
disability from the date of separation from service in 
February 1984.  A noncompensable rating was assigned, and 
special monthly compensation based on loss of use of a 
creative organ was granted.  The disability is evaluated 
under criteria for evaluating disease, injury, or adhesions 
of the fallopian tube, including pelvic inflammatory disease 
(PID).  38 C.F.R. § 4.116, Diagnostic Code 7614.  Under those 
criteria, a noncompensable rating is assigned for symptoms 
that do not require continuous treatment.  The next higher or 
10 percent rating is warranted for symptoms that require 
continuous treatment, and the highest (30 percent) rating may 
be assigned for symptoms not controlled by continuous 
treatment.  In August 1995, the veteran underwent surgery 
which included "bilateral salpingectomy", i.e., removal of 
the fallopian tubes.  Stedman's Medical Dictionary 1567 (26th 
ed. 1995).

At the May 1998 hearing before the Veterans Law Judge, the 
veteran contended that she did not understand why it was 
concluded that the blocked fallopian tubes did not require 
continuous treatment when they were removed during the August 
1995 surgery.  She has contended that if they did not require 
treatment then they would not have been removed during the 
surgical procedure.  The Board remanded the case for an 
explanation from the VA doctor who performed the surgery 
about the removal of the fallopian tubes including whether 
they were removed because they were blocked or otherwise in 
need of removal because of service-connected disability.

On remand, the VA doctor who performed the surgery stated in 
December 1998 that the fallopian tubes were removed due to 
"[l]arge fibroid hydrosalpinx from old pelvic inflammatory 
disease."  In an earlier statement dated in July 1997, the 
same doctor noted that the veteran had fibroids and that 
"the fibroids have no relation to the fact that she had 
obstructed tubes" and that "[o]bstructed salpinx are 
usually the result of either infection, pelvic inflammatory 
disease, or they are done as a means of birth control [by] 
surgical tying."  The doctor reiterated that "[t]here is no 
known relationship between obstructed fallopian tubes and 
fibroids."
The Board finds that these statements -- especially that the 
tubes were removed due to "fibroid hydrosalpinx" and that 
there is no relationship between "obstructed fallopian tubes 
and fibroids" -- do not provide a clear explanation 
regarding the disability, if any, resulting from the blocked 
fallopian tubes and whether, prior to their removal, the 
blocked fallopian tubes resulted in symptoms that required 
"continuous treatment," or symptoms not controlled by 
continuous treatment. Accordingly, further development of the 
medical evidence is necessary.

A temporary total rating for a period of convalescence 
following surgery in August 1995:  As the Board noted in the 
September 1998 remand, this issue is inextricably intertwined 
with the claim for service connection for uterine fibroids as 
secondary to the service-connected blocked fallopian tubes.  
Consequently, the issue was referred to the RO.  As the RO 
did not adjudicate the issue, the claim for a temporary total 
rating for a period of convalescence must continue to be 
deferred until the RO adjudicates the inextricably 
intertwined service connection claim.

Benefits under 38 U.S.C. § 1151 for additional disability due 
to surgery at a VAMC in August 1995:  Section 1151 provides 
that compensation may be awarded for additional disability 
resulting from hospital care, medical or surgical treatment, 
or examination furnished under any law administered by VA.  
In response to a 1994 decision of the United States Supreme 
Court, VA amended its regulations implementing the provisions 
of section 1151 to eliminate a requirement that the 
additional disability be shown to have resulted proximately 
from fault on the part of VA.  See Brown v. Gardner, 513 U.S. 
115 (1994); compare 38 C.F.R. § 3.358(c)(3) (1994) with 
38 C.F.R. § 3.358(c)(3) (1995).  However, an amendment to the 
statute effective in October 1997 included a requirement that 
the proximate cause of the additional disability be fault on 
the part of VA.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).  Here, the veteran filed her claim for benefits under 
section 1151 in May 1998.  Consequently, prior versions of 
the law do not apply in this case. 

The veteran contends that she deserves benefits under section 
1151 because she did not authorize removal of her uterus and 
her appendix.  VA regulations provide that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran.  38 C.F.R. § 3.358(c)(3) 
(2000).  The Board notes that there is a signed consent form 
of record for the hysterectomy (removal of the uterus) but it 
is unclear whether it was known prior to surgery that the 
appendix also required removal.  The report of the operation 
is of record and, among the findings, it was noted, 
"Appendix adherent to the uterus with inflammation at the 
distal tip."  The doctor also stated in the body of the 
report, "It was also noted at that time, that the appendix 
was stuck onto the uterus and the distal tip was inflamed."  

The issues with regard to the claim for benefits under 
38 U.S.C. § 1151 for additional disability due to surgery at 
a VAMC in August 1995 are whether there is additional 
disability, and if so, whether it resulted from the surgery 
and whether its proximate cause was either fault on the part 
of VA or an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151(a)(1)(A), (B); 38 C.F.R. § 3.358(b), (c).  In 
determining the latter, consideration must be given to 
whether any additional disability was a "necessary 
consequence" of the surgery.  

Service connection for a psychiatric disorder as secondary to 
the service-connected postoperative blocked fallopian tubes:  
Under 38 C.F.R. § 3.310(a), secondary service connection may 
be established for disability which is proximately due to or 
the result of service-connected disease or injury.  
Furthermore, where a service-connected disability aggravates 
a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Thus, establishing service connection 
on a secondary basis requires evidence (1) that a current 
disability exists and (2) that such disability either (a) 
proximately resulted from or (b) was proximately aggravated 
by a service-connected disability.

On December 1998 VA Mental Disorders examination, adjustment 
disorder with depression was diagnosed.  The examiner stated 
that this disorder was due in part to the veteran's inability 
to adjust to infertility and to other, not service-connected, 
disabilities.  The RO denied the claim because it found the 
evidence did not show that the mental disorder was directly 
due to, or proximately the result of, the service-connected 
postoperative blocked fallopian tubes.  Since the veteran 
receives special monthly compensation for loss of use of a 
creative organ and since the VA doctor stated that the 
adjustment disorder was due in part to her inability to 
adjust to infertility, the RO should consider on remand 
whether the adjustment disorder is proximately aggravated by 
a service-connected disability pursuant to the Court's 
interpretation of section 3.310(a) in Allen.

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. 

Accordingly, this case is REMANDED for the following:

1.  The RO should refer the veteran's 
claims folder and a copy of this remand 
to the physician who performed the August 
1995 hysterectomy and appendectomy to 
provide the medical information needed to 
resolve the medical issues in this case.  
If that physician is not available, the 
file should be referred to another 
specialist in obstetrics/gynecology to 
provide the medical information needed.

The physician must review the medical 
records in the claims file especially (1) 
the service medical records pertaining to 
the diagnostic laparoscopy performed in 
November 1983 which resulted in the 
diagnoses of infertility; periappendiceal 
adhesions; bilateral hydrosalpinx; and 
blocked fallopian tubes; (2) the VAMC 
records from August 1995 pertaining to 
total abdominal hysterectomy, bilateral 
salpingectomy, and appendectomy; and (3) 
the July 1997 and December 1998 
statements of the VA physician who 
performed the surgery in 1995.  If the 
reviewer concludes that an examination of 
the veteran is needed to obtain the 
medical information requested, such 
should be scheduled.

The doctor must express opinions and 
explanations concerning the following 
matters:

a.)  Distinction between blocked 
fallopian tubes, hydrosalpinx, and 
uterine fibroids.  Blocked fallopian 
tubes and bilateral hydrosalpinx were 
diagnosed in service in November 1983.  
In July 1997, a VA doctor stated that the 
veteran also had fibroids and that there 
was no relationship between fibroids and 
the obstructed fallopian tubes or 
salpinx, the latter which the doctor 
stated were usually the result of 
infection, pelvic inflammatory disease 
(PID), or surgical tying.  However, in 
December 1998, the same doctor stated 
that the veteran's fallopian tubes were 
removed in August 1995 because of 
"[l]arge fibroid hydrosalpinx from old 
[PID]".  The pathology report following 
the August 1995 surgery describes a large 
fibroid and other smaller fibroids in 
relation to the uterus, stating that the 
"[e]ndometrium is . . . displaced by a 
7x6x6cm fibroid."  However, the report 
also noted that "[b]oth of the fallopian 
tubes are cystic."

The explanation should include:  What was 
blocking the fallopian tubes?  Was it, 
for example, the accumulation of serous 
fluid in the tubes, i.e., hydrosalpinx, 
or were fibroids or "cysts" also 
blocking the tubes?  What did the 
pathologist mean by describing the tubes 
as "cystic"?  Is "cystic" as used in 
the pathology report merely synonymous 
with hydrosalpinx?  Are fibroids a 
separate entity not related to the 
blocked tubes and found only in the 
uterine cavity and not in the tubes as 
was indicated in the July 1997 statement 
of the VA surgeon?  If so, what is meant 
by the December 1998 statement that the 
tubes were removed because of "[l]arge 
fibroid hydrosalpinx"?

b.)  Disabling effects or symptoms, if 
any, of blocked tubes and treatment 
therefor.  Other than infertility, do 
blocked fallopian tubes generally cause 
disability?  If so, what was the nature 
of the disabling effects of blocked 
fallopian tubes, bilateral, hydrosalpinx, 
in this case, and did such disabling 
effects require treatment or continuous 
treatment?  There is evidence in the 
record that the veteran suffered from 
heavy menstruation, irregular bleeding, 
and abdominal pain.  Are these symptoms 
associated with blocked fallopian tubes, 
bilateral, hydrosalpinx, or with uterine 
fibroids or both?  

If the blocked fallopian tubes caused no 
disabling effects in and of themselves in 
this particular case, why were they 
removed during the total abdominal 
hysterectomy performed in August 1995?  
If the blocked fallopian tubes did cause 
disabling effects in and of themselves 
prior to their removal, are there any 
treatment methods, other than surgical 
removal of the tubes, to limit or control 
such disabling symptoms?  Is there any 
evidence in this case that the veteran 
was under continuous treatment for such 
symptoms prior to the August 1995 surgery 
during which the tubes were removed?  If 
so, what is that evidence?

c.)  Appendectomy.  The claims file 
contains a signed consent form by the 
veteran to undergo a hysterectomy in 
August 1995.  The operative report shows 
that not only was a hysterectomy 
performed but also an appendectomy.  Was 
it known prior to the hysterectomy that 
the appendix would also require removal?  
If so, what is the evidence for this?  
Why did the appendix have to be removed 
during the hysterectomy?  It appears from 
the surgery report that the surgeon found 
that the appendix  was "adherent to the 
uterus".  Was this the reason that the 
appendix also had to be removed?  If so, 
is adherence of the appendix to the 
uterus a reasonably foreseeable event in 
performing a hysterectomy?  Was the 
appendectomy a necessary consequence of 
the hysterectomy in this case?

d.)  Additional disability.  Is there any 
evidence that since the August 1995 
surgery the veteran experiences 
additional disability that she did not 
experience prior to the surgery?  What is 
that evidence and what are the disabling 
effects that she now experiences as a 
result of the August 1995 surgery?

The reviewer must provide a complete 
rationale all opinions expressed.

2.  The RO must ensure that all requested 
development is completed.  The RO and the 
appellant are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well as 
those of the United States Court of 
Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the 
Board or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  For guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued should also 
be considered.

4.  The RO must adjudicate the claim for 
service connection for uterine fibroids 
because it is inextricably intertwined 
with the claim for a temporary total 
rating based on the need for 
convalescence following August 1995 
surgery.  

5.  The RO must readjudicate the claims 
for a compensable rating for 
postoperative blocked fallopian tubes; 
for a temporary total rating based on a 
need for convalescence following surgery 
in August 1995; for benefits under 
38 U.S.C. § 1151 for additional 
disability due to surgery at a VAMC in 
August 1995; and for service connection 
for a psychiatric disorder as secondary 
to service-connected postoperative 
blocked fallopian tubes.  With regard to 
the latter (given that the veteran 
receives special monthly compensation for 
loss of use of a creative organ and that 
a VA doctor stated on December 1998 
examination that an adjustment disorder 
was due in part to the veteran's 
inability to adjust to her infertility), 
the RO must consider whether any 
psychiatric disorder is proximately 
aggravated by a service-connected 
disability pursuant to Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

If any benefit sought on appeal remains denied, the appellant 
and her representative, should be provided with an 
appropriate supplemental statement of the case (SSOC), and 
given adequate opportunity to respond.  The case should then 
be returned to the Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


